Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 and 18-20 (with Claims 11-17 withdrawn) in the reply filed on 12/02/2021 is acknowledged. The traversal is on the ground(s) that “Applicant traverses the restriction requirement on grounds of the alleged Species 1 not being encompassed by the claims, and thus requiring no related searching. The specification describes an auger assembly for a harvester in which tubular sections are connected by fasteners securing together mounting flanges that are welded to the tubular sections. While [0032] includes one phrase stating that mechanical fasteners may attach the mounting flanges to the tubular sections in lieu of welds, all of the claims 1-20 call for a "laser weld" (independent claim 1) or a "first laser weld" (independent claims 11 and 18) between the tube portion and the mounting flange structure. As such, the bolted-on mounting flanges alternative is not encompassed by the claims, thus requiring no related searching”, and “Additionally, the apparatus claims of Group I are agnostic to the alleged Species A and B. As such, and given Applicant's election of Group I herein, the assertion that Species A and B would require additional searching is moot. And, since all the claims specify laser welds between the tube portions and the mounting flanges and fastener connections between adjacent mounting flanges, the searching will necessarily encompass both laser welds and fastener connections for any one of the alleged inventions and species. For these reasons, and since the Office did not identify different classes and subclasses for This is not found persuasive because A. Inventions I (Claims 1-10 and 18-20, drawn to an apparatus of an auger assembly) and II (Claims 11- 17, drawn to a method of forming a housing arrangement of an auger assembly) are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus
as claimed can be used to practice another and materially different process. (MPEP §
806.05(e)). In this case the process as claimed (Claims 11- 17) can be practiced by another and materially different apparatus such as pipe line for transporting oil. B. 
This application also contains claims directed to the following patentably distinct species: Species 1: Paragraph [0031]: includes a bolted connection between the housing arrangement (150, 152, 154, 156 and 158) and the mounting flange structure (162, 163, 164, 165, 166, 167 and 168); Species 2: Paragraph [0031]: includes a laser welds connection between the housing arrangement (150, 152, 154, 156 and 158) and the mounting flange structure (162, 163, 164, 165, 166, 167 and 168); after the applicant select invention from Species 1 and Species 2, this application also contains claims directed to the following patentably distinct Species: Species A: Paragraph [0045]: the tube portion 202 and mounting flange structure 204 are rotated by the drive 234, and the laser device 262 is powered to generate a laser beam; Species B: Paragraph [0049]: In other embodiments, the tube portion 202 is maintained in a stationary position, and the laser apparatus 260 and/or laser device 262 is manipulated the search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Species 1 does not require search of a laser welds connection between the housing arrangement (150, 152, 154, 156 and 158) and the mounting flange structure (162, 163, 164, 165, 166, 167 and 168) (see [0031]); Species 2 does not require search of a bolted connection between the housing arrangement (150, 152, 154, 156 and 158) and the mounting flange structure (162, 163, 164, 165, 166, 167 and 168) (see [0031]); Species A does not require search of the tube portion 202 is maintained in a stationary position ([0049]); Species B does not require search of the tube portion 202 and mounting flange structure 204 are rotated ([0045]).
Specification
The disclosure is objected to because of the following informalities: 
Under [0042] contains the information "the end bracket 224 a body 240". Numerical 240 been rejected because the meaning of "the end bracket 224 a body 240" are indefinite.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Under the detailed description, [0042], “a body 240” are not shown in any .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7, 10 and 19-20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “less than approximately 5 mm wide” in line 1 rendering the claim indefinite, because it is unclear how any size can “less than” 5 mm and also “approximately” 5 mm? For examination purposes, examiner interprets “less than approximately 5 mm wide” as "any size wide”.
Claim 7 recites the limitation “less than approximately 4 mm” in line 2 rendering the claim indefinite, because it is unclear how any size can “less than” 4 mm and also 
Claim 10 recites the limitation “the first mounting flange assembly” in line 1. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
Claim 19 recites the limitation “less than approximately 5 mm wide” in line 1 rendering the claim indefinite, because it is unclear how any size can “less than” 5 mm wide and also “approximately” 5 mm wide? For examination purposes, examiner interprets “less than approximately 5 mm wide” as "any size wide”.
Claim 20 recites the limitation “less than approximately 4 mm” in line 2 rendering the claim indefinite, because it is unclear how any size can “less than” 4 mm and also “approximately” 4 mm? For examination purposes, examiner interprets “less than approximately 4 mm” as "any size”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priepke et al. (US 10,023,389 B1) in view of Onuma et al. (US 5,628,449).  
Regarding Independent Claim 1, Priepke et al. disclose an auger assembly (a combine 20, Fig 1) for transporting material for an agricultural work vehicle (crop material from an agricultural harvester, see SUMMARY), comprising:
an auger (a transfer conveyor system 34, Fig 1, Col 4 line 63); and
a housing arrangement having an interior that houses the auger (See detains of 34 in Fig 1) such that rotation of the auger within the housing arrangement is configured 
a series of tube portions (base tube section 142 and extension tube section 152, Fig 1, Col 7 line 54-55) including at least a first tube portion and a second tube portion, each respective tube portion of the series of tube portions having a first end, a second end, an inner surface, an outer surface, and a thickness between the inner surface and the outer surface (See details in Fig 1); and
at least one mounting flange structure, including a first mounting flange structure (extension tube flanges 156, Fig 4, Col 7 line 59) secured to the outer surface of the first tube portion (156 secured to the outer surface of extension tube section 152, Fig 4) extending from the inner surface of the first tube portion, through the thickness of the first tube portion, and into the first mounting flange structure (See details in Fig 4).
Priepke et al. disclose the invention substantially as claimed and as discussed above; except, the first mounting flange structure secured to the outer surface of the first tube portion by a first laser weld extending from the inner surface of the first tube portion, through the thickness of the first tube portion, and into the first mounting flange structure;
Onuma et al. teach a laser welding of a first mounting flange structure (a SS 4000 carbon steel flange 1A, Fig 8, Col 14 line 56) secured to an outer surface of a first tube portion (secured to an outer surface of a SUS 304 stainless steel 2 pipe, Fig 8, Col 14 line 51) by a first laser weld (using high density energy beam like a laser beam, ABSTRACT; resulting weld metal 3, Fig 8, Col 5 line 42) extending from the inner surface of the first tube portion, through the thickness of the first tube portion, and into  Priepke et al. with Onuma et al.’s further teaching of the first mounting flange structure secured to the outer surface of the first tube portion (taught by Priepke et al. already) by a first laser weld extending from the inner surface of the first tube portion, through the thickness of the first tube portion, and into the first mounting flange structure; because Onuma et al. teach, in ABSTERACT of welding steels using high density energy laser beam to obtain an excellent high precision welding with no cracks, and no deformation.
Regarding Independent Claim 18, Priepke et al. disclose an auger assembly (a combine 20, Fig 1) for transporting material for an agricultural work vehicle (crop material from an agricultural harvester, see SUMMARY), comprising:
an auger (a transfer conveyor system 34, Fig 1, Col 4 line 63); and
a housing arrangement having an interior that houses the auger (See detains of 34 in Fig 1) such that rotation of the auger within the housing arrangement is configured to transport the material through the housing arrangement (See Fig 1), the housing arrangement comprising:
a series of tube portions (base tube section 142 and extension tube section 152, Fig 1, Col 7 line 54-55) including at least a first tube portion having a first end, a second end, an inner surface, an outer surface, and a first thickness between the inner surface and the outer surface (See Fig 1); and 
at least one mounting flange structure, including a first mounting flange structure (extension tube flanges 156, Fig 4, Col 7 line 59) having an axial portion secured to the 
Priepke et al. disclose the invention substantially as claimed and as discussed above; except, wherein the first tube portion is formed from high-strength steel; and at least one mounting flange structure, including a first mounting flange structure having an axial portion secured to the outer surface of the first tube portion by a first laser weld;
Onuma et al. teach wherein a first tube portion is formed from high-strength steel (a SUS 304 stainless steel 2 pipe, Fig 8, Col 14 line 51); and at least one mounting flange structure, including a first mounting flange structure (a SS 4000 carbon steel flange 1A, Fig 8, Col 14 line 56) having an axial portion secured to the outer surface of the first tube portion (1A having an axial portion secured to the outer surface of a SUS 304 stainless steel 2 pipe, Fig 8, Col 14 line 51) by a first laser weld (using high density energy beam like a laser beam, ABSTRACT; resulting weld metal 3, Fig 8, Col 5 line 42). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Priepke et al. with Onuma et al.’s further teaching of wherein the first tube portion (taught by Priepke et al. already) is formed from high-strength steel; and at least one mounting flange structure, including a first mounting flange structure having an axial portion secured to the outer surface of the first tube portion (“at least one mounting flange structure, including a first mounting flange structure having an axial portion secured to the outer surface of the first Priepke et al. already) by a first laser weld; because Onuma et al. teach, in ABSTERACT of welding steels using high density energy laser beam to obtain an excellent high precision welding with no cracks, and no deformation.
Regarding Claims 2-9 and 19-20, Priepke et al. in view of Onuma et al. teaches the invention as claimed and as discussed above, further teach:
Claim 2, wherein the first mounting flange structure is secured proximate to the first end of the first tube portion (156 secured to the outer surface of extension tube section 152, Fig 4, Priepke et al.). 
Priepke et al. in view of Onuma et al. teaches the invention as claimed and as discussed above; except and the at least one mounting flange structure further includes a second mounting flange structure secured proximate to the second end of the first tube portion by a second laser weld extending from the inner surface of the first tube portion, through the thickness of the first tube portion, and into the second mounting flange structure.
Onuma et al. further teach a second mounting flange structure (extension tube flanges 156, Fig 4, Col 7 line 59, Priepke et al.) secured proximate to the second end of the first tube portion (more extension tube sections, see SUMMARY of Priepke et al. Note: because the second end of the first tube portion need a second mounting flange structure in order to connect to the second extension tube section) by a second laser weld (using high density energy beam like a laser beam, ABSTRACT; resulting weld metal 3, Fig 8, Col 5 line 42) extending from the inner surface of the first tube portion, through the thickness of the first tube portion (“the first tube portion” taught by Priepke et al. already), and into the second mounting flange structure (See Fig 8).
Claim 3, wherein the first mounting flange structure (extension tube flanges 156, Fig 4, Col 7 line 59, Priepke et al.) is configured to receive a first set of fasteners (fastener 151 in the form of a set of bolt and nut, Fig 4, Col 7 line 64, Priepke et al.) to support the housing arrangement on the agricultural work vehicle (See Fig 1, Priepke et al.);
wherein the at least one mounting flange structure further includes a third mounting flange structure (extension tube flanges 156, Fig 4, Col 7 line 59, Priepke et al.) secured proximate to the first end of the second tube portion (more extension tube sections, see SUMMARY, taught by Priepke et al. Note: because the first end of the second tube portion need a third mounting flange structure in order to connect to the second end of the first tube portion) by a third laser weld (using high density energy beam like a laser beam, ABSTRACT; resulting weld metal 3, Fig 8, Col 5 line 42, Onuma et al.) extending from the inner surface of the second tube portion, through the thickness of the second tube portion, and into the third mounting flange structure (See Fig 8, Onuma et al.); and
wherein the second and third mounting flange structures are configured to be aligned and receive a second set of fasteners (a second set of 151 in the form of a set of bolt and nut, Fig 4, Col 7 line 64, Priepke et al.) for securing the first tube portion to the second tube portion (See Fig 1, Priepke et al.).
Claim 4, wherein the at least one mounting flange structure further includes a fourth mounting flange structure (extension tube flanges 156, Fig 4, Col 7 line 59, Priepke et al.) secured proximate to the second end of the second tube portion (more extension tube sections, see SUMMARY, taught by Priepke et al. Note: because the  Onuma et al.) extending from the inner surface of the second tube portion, through the thickness of the second tube portion, and into the fourth mounting flange structure (See Fig 8, Onuma et al.); and
wherein the series of tube portions further includes a third tube portion (more extension tube sections, see SUMMARY, taught by Priepke et al.) and the at least one mounting flange structure further includes a fifth mounting flange structure (extension tube flanges 156, Fig 4, Col 7 line 59, Priepke et al. Note: because the first end of the third tube portion need a fifth mounting flange structure in order to connect to the second end of the second tube portion) secured proximate to the first end of the third tube portion by a fifth laser weld (using high density energy beam like a laser beam, ABSTRACT; resulting weld metal 3, Fig 8, Col 5 line 42, Onuma et al.) extending from the inner surface of the third tube portion, through the thickness of the third tube portion, and into the fifth mounting flange structure (See Fig 8, Onuma et al.); and
wherein the fourth and fifth mounting flange structures are configured to be aligned and receive a third set of fasteners (a second set of 151 in the form of a set of bolt and nut, Fig 4, Col 7 line 64, Priepke et al.) for securing the second tube portion to the third tube portion (See Fig 1, Priepke et al.).
Claim 5, wherein the first tube portion is formed by high-strength steel (a SUS 304 stainless steel 2 pipe, Fig 8, Col 14 line 51, Onuma et al.).
Claim 6, wherein the first laser weld is less than approximately 5 mm wide (See 3 in Fig 8, Onuma et al.).
Claim 7, wherein the first tube portion has a thickness of less than approximately 4 mm (See 3 in Fig 8, Onuma et al.).
Claim 8, wherein the first laser weld is formed by two laser weld lines (welding was completed in two passes, Col 11 line 26, Onuma et al.).
Claim 9, wherein the first mounting flange structure is formed by a radial section (a redial section extending from top of 156, Fig 4, Priepke et al.) that forms the first laser weld with the first tube portion and an axial section (156 having an axial portion secured to the outer surface of the first tube portion 152, Fig 4, Priepke et al.) that defines a series of fastener holes (fastener holes on 156, Fig 4, Col 7 line 64, Priepke et al.).
Claim 19, wherein the first laser weld is less than approximately 5 mm wide (See 3 in Fig 8, Onuma et al.).
Claim 20, wherein the first thickness of the first tube portion is less than approximately 4 mm (See 3 in Fig 8, Onuma et al.).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priepke et al. (US 10,023,389 B1) in view of Onuma et al. (US 5,628,449) as applied to Claim 1, further in view of Roemer (US 2,220,284).  
Regarding Claim 10, Priepke et al. in view of Onuma et al. teach the invention as claimed and as discussed above; except wherein the first mounting flange assembly further includes at least one gusset in between the radial section and the axial section. 
Roemer further teaches a mounting flange assembly further includes at least one gusset (three gussets 40, Figs 38-41, Col 2 line 74) in between a radial section (radial section of flange 38 respect to tube 37, Figs 28-29, Col 3 line 1-2) and an axial section (axial section of flange 38 respect to tube 37, Figs 28-29, Col 3 line 1-2). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Priepke et al. in view of Onuma et al. with Roemer’s further teaching of wherein the first mounting flange assembly (taught by Priepke et al. already) further includes at least one gusset in between the radial section and the axial section; because Roemer teaches, in Col 3 line 1-5 of providing an excellent integral construction of the tube 37, flange 38 and gussets 40 for processing safety during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761